Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yonemura (US 2018/0173034).
Regarding claim 1, Yonemura teaches a display device (Fig. 1-14, [0032-0083]), comprising a first pixel region (R1 in Fig. 5 and Fig. 7, [0023]) and a second pixel region (R2/R3/R4 in Fig. 5 and Fig. 6, [0022]) adjacent to the first pixel region (R1 in Fig. 5 and Fig. 7, [0023]), wherein the display device comprises:
a first substrate (111/110 in Fig. 3);
a second substrate (121/120 in Fig. 3) opposite to the first substrate (111/110 in Fig. 3); and
a plurality of spacers (180 including 180a and 180b in Fig. 3 and 6-9, [0022-0023, 0059-0063], the density of the main spacer 180a increases toward the center portion, the sub spacers 180b are disposed in all B (blue) pixels) disposed between the first substrate and the second substrate (Fig. 3), wherein a first portion of the plurality of spacers (the portions of 180 corresponding to R1 in Fig. 3 and Fig. 7, [0023, 0059-0063]) are disposed in the first pixel region (R1 in Fig. 5 and Fig. 7, [0023]), a second portion of the plurality of spacers (the portions of 180 corresponding to R2/R3/R4 in Fig. 3 and Fig. 6, [0023, 0059-0063]) are disposed in the second pixel region (R2/R3/R4 in Fig. 5 and Fig. 6, [0022]), a disposition density (Fig. 6, [0059-0063]) of the second portion of the plurality of spacers (the portions of 180 corresponding to R2/R3/R4 in Fig. 3 and Fig. 6, [0023, 0059-0063]) in the second pixel region (R2/R3/R4 in Fig. 5 and Fig. 6, [0022]) is different from (Fig. 6-9, [0059-0063]) a disposition density (Fig. 7, [0059-0063]) of the first portion of the plurality of spacers (the portions of 180 corresponding to R1 in Fig. 3 and Fig. 7, [0023, 0059-0063]) in the first pixel region (R1 in Fig. 5 and Fig. 7, [0023]).
Regarding claim 2, Yonemura also teaches the following elements:
(Claim 2) the plurality of spacers (180 including 180a and 180b in Fig. 3 and 6-9, [0022-0023, 0059-0063]) comprise a plurality of main spacers (180a in Fig. 3 and 6-7) and a plurality of sub spacers (180b in Fig. 3 and 6-7), a quantity ratio (Fig. 7) of the plurality of main spacers (180a in Fig. 3 and 6-7) to the plurality of sub spacers (180b in Fig. 3 and 6-7) of the first portion of the plurality of spacers (the portions of 180 corresponding to R1 in Fig. 3 and Fig. 7, [0023, 0059-0063]) is different from (Fig. 6-7, [0022-0023, 0059-0063]) a quantity ratio (Fig. 6) of the plurality of main spacers (180a in Fig. 3 and 6-7) to the plurality of sub spacers (180b in Fig. 3 and 6-7) of the second portion of the plurality of spacers (the portions of 180 corresponding to R2/R3/R4 in Fig. 3 and Fig. 6, [0023, 0059-0063]).

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 108628042A, 1st interpretation).
Regarding claim 1, Li teaches a display device (Fig. 6, Fig. 1-8, Pages 2-7 of English Translations of CN 108628042A), comprising a first pixel region (B/B1/B2/B3/B4 in Fig. 6) and a second pixel region (C1 in Fig. 6) adjacent to the first pixel region (B/B1/B2/B3/B4 in Fig. 6), wherein the display device comprises:
a first substrate (11/01 in Fig. 1-2);
a second substrate (12/02 in Fig. 1-2) opposite to the first substrate (11/01 in Fig. 1-2); and
a plurality of spacers (15 and 16 in Fig. 6) disposed between the first substrate and the second substrate (Fig. 1-2), wherein a first portion of the plurality of spacers (the portions of 15 and 16 corresponding to B/B1/B2/B3/B4 in Fig. 6) are disposed in the first pixel region (B/B1/B2/B3/B4 in Fig. 6), a second portion of the plurality of spacers (the portions of 15 and 16 corresponding to C1 in Fig. 6) are disposed in the second pixel region (C1 in Fig. 6), a disposition density (Fig. 6, Page 6-7) of the second portion of the plurality of spacers (the portions of 15 and 16 corresponding to C1 in Fig. 6) in the second pixel region (C1 in Fig. 6) is different from (Fig. 6, Page 6-7) a disposition density (Fig. 6, Page 6-7) of the first portion of the plurality of spacers (the portions of 15 and 16 corresponding to B/B1/B2/B3/B4 in Fig. 6) in the first pixel region (B/B1/B2/B3/B4 in Fig. 6).
Regarding claims 2 and 3, Li also teaches the following elements:
(Claim 2) the plurality of spacers (15 and 16 in Fig. 6) comprise a plurality of main spacers (15 in Fig. 6) and a plurality of sub spacers (16 in Fig. 6), a quantity ratio (Fig. 6) of the plurality of main spacers (15 in Fig. 6) to the plurality of sub spacers (16 in Fig. 6) of the first portion of the plurality of spacers (the portions of 15 and 16 corresponding to B/B1/B2/B3/B4 in Fig. 6) is different from (Fig. 6, Page 6-7) a quantity ratio (Fig. 6) of the plurality of main spacers (15 in Fig. 6) to the plurality of sub spacers (16 in Fig. 6) of the second portion of the plurality of spacers (the portions of 15 and 16 corresponding to C1 in Fig. 6).
(Claim 3) an area of one of the plural main spacers (the area of 15 within B/B1/B2/B3/B4 in Fig. 6) of the first portion of the plurality of spacers (the portions of 15 and 16 corresponding to B/B1/B2/B3/B4 in Fig. 6) is less than (Fig. 6) an area of one of the plural main spacers (the area of 15 within C1 in Fig. 6) of the second portion of the plurality of spacers (the portions of 15 and 16 corresponding to C1 in Fig. 6).

Claims 1-2 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li (CN 108628042A, 2nd interpretation).
Regarding claim 1, Li teaches a display device (Fig. 6, Fig. 1-8, Pages 2-7 of English Translations of CN 108628042A), comprising a first pixel region (B/B1/B2/B3/B4 in Fig. 6) and a second pixel region (C1 in Fig. 6) adjacent to the first pixel region (B/B1/B2/B3/B4 in Fig. 6), wherein the display device comprises:
a first substrate (11/01 in Fig. 1-2);
a second substrate (12/02 in Fig. 1-2) opposite to the first substrate (11/01 in Fig. 1-2); and
a plurality of spacers (15 and 16 in Fig. 6) disposed between the first substrate and the second substrate (Fig. 1-2), wherein a first portion of the plurality of spacers (the portions of 15 and 16 corresponding to B/B1/B2/B3/B4 in Fig. 6) are disposed in the first pixel region (B/B1/B2/B3/B4 in Fig. 6), a second portion of the plurality of spacers (the portions of 15 and 16 corresponding to C1 in Fig. 6) are disposed in the second pixel region (C1 in Fig. 6), a disposition density (Fig. 6, Page 6-7) of the second portion of the plurality of spacers (the portions of 15 and 16 corresponding to C1 in Fig. 6) in the second pixel region (C1 in Fig. 6) is different from (Fig. 6, Page 6-7) a disposition density (Fig. 6, Page 6-7) of the first portion of the plurality of spacers (the portions of 15 and 16 corresponding to B/B1/B2/B3/B4 in Fig. 6) in the first pixel region (B/B1/B2/B3/B4 in Fig. 6).
Regarding claims 2 and 5, Li also teaches the following elements:
(Claim 2) the plurality of spacers (15 and 16 in Fig. 6) comprise a plurality of main spacers (16 in Fig. 6) and a plurality of sub spacers (15 in Fig. 6), a quantity ratio (Fig. 6) of the plurality of main spacers (16 in Fig. 6) to the plurality of sub spacers (15 in Fig. 6) of the first portion of the plurality of spacers (the portions of 15 and 16 corresponding to B/B1/B2/B3/B4 in Fig. 6) is different from (Fig. 6, Page 6-7) a quantity ratio (Fig. 6) of the plurality of main spacers (16 in Fig. 6) to the plurality of sub spacers (15 in Fig. 6) of the second portion of the plurality of spacers (the portions of 15 and 16 corresponding to C1 in Fig. 6).
(Claim 5) an area of one of the plural sub spacers (the area of 15 within B/B1/B2/B3/B4 in Fig. 6) of the first portion of the plurality of spacers (the portions of 15 and 16 corresponding to B/B1/B2/B3/B4 in Fig. 6) is less than (Fig. 6) an area of one of the plural sub spacers (the area of 15 within C1 in Fig. 6) of the second portion of the plurality of spacers (the portions of 15 and 16 corresponding to C1 in Fig. 6).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Li (1st interpretation) as applied to claim 3 above, and further in view of Fujikawa (US 2010/0182530).
Regarding claim 4, Li already an area of one of the plural main spacers of the first portion of the plurality of spacers is less than an area of one of the plural main spacers of the second portion of the plurality of spacers. Li does not teach the following elements. 
Fujikawa teaches the following elements:
(Claim 4) an area of one of the plural main spacers (22a in Fig. 2-3, [0079]) of a second portion of the plurality of spacers (the portions of 30a in D in Fig. 3) is 1.8 times ([0079], the diameter of the second column spacers 22a is 9 μm, which is smaller than the diameter, e.g., 12 μm, of the first column spacers 21a) the area of the one of the plural main spacers (21a in Fig. 3) of the first portion of the plurality of spacers (the portions of 30a in F in Fig. 3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Fujikawa for the system of Li to try and recognize that in the system of *A*, 
(Claim 4) the area of the one of the plural main spacers of the second portion of the plurality of spacers is 2 to 6 times the area of the one of the plural main spacers of the first portion of the plurality of spacers.
The motivation is that the spacers  are less likely to interfere with sensing of a dispenser in drawing of the frame-shaped sealing material in a seal drawing process, and the display quality can be maintained (Fujikawa, [0079], MPEP 2144. 05 I.).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Li (2nd interpretation) as applied to claim 5 above, and further in view of Fujikawa (US 2010/0182530).
Regarding claim 6, Li already an area of one of the plural main spacers of the first portion of the plurality of spacers is less than an area of one of the plural main spacers of the second portion of the plurality of spacers. Li does not teach the following elements. 
Fujikawa teaches the following elements:
(Claim 6) an area of one of the plural sub spacers (22a in Fig. 2-3, [0079]) of a second portion of the plurality of spacers (the portions of 30a in D in Fig. 3) is 1.8 times ([0079], the diameter of the second column spacers 22a is 9 μm, which is smaller than the diameter, e.g., 12 μm, of the first column spacers 21a) the area of the one of the plural sub spacers (21a in Fig. 3) of the first portion of the plurality of spacers (the portions of 30a in F in Fig. 3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Fujikawa for the system of Li to try and recognize that in the system of *A*, 
(Claim 6) the area of the one of the plural sub spacers of the second portion of the plurality of spacers is 2 to 6 times the area of the one of the plural sub spacers of the first portion of the plurality of spacers.
The motivation is that the spacers  are less likely to interfere with sensing of a dispenser in drawing of the frame-shaped sealing material in a seal drawing process, and the display quality can be maintained (Fujikawa, [0079], MPEP 2144. 05 I.).

Claims 1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 2022/0115454) in view of Gai (US 2020/0258958).
Regarding claim 1, Ko teaches a display device (Fig. 1-16C, [0070-0243]), comprising a first pixel region (the region corresponding to AA1 in Fig. 1-3, 7, 9, 11, 13 and 15) and a second pixel region (the region corresponding to AA2 in Fig. 1-3, 7, 9, 11, 13 and 15) adjacent to the first pixel region (the region corresponding to AA1 in Fig. 1-3, 7, 9, 11, 13 and 15), wherein the display device (Fig. 1-16C, [0070-0243]) comprises:
a first substrate (the substrate corresponding to 1, 3 and 4 in Fig. 2, [0079]);
a second substrate (the substrate corresponding to 5 in Fig. 2, [0079]) opposite to the first substrate (the substrate corresponding to 1, 3 and 4 in Fig. 2, [0079]); and
a plurality of spacers (PS1 and PS2 in Fig. 9, 11, 13 and 15, [0159-0166, 0183-0190, 0204-0208, 0223-0227]), wherein a first portion of the plurality of spacers (PS1 in Fig. 9, 11, 13 and 15) are disposed in the first pixel region (the region corresponding to AA1 in Fig. 1-3, 7, 9, 11, 13 and 15), a second portion of the plurality of spacers (PS2 in Fig. 9, 11, 13 and 15) are disposed in the second pixel region (the region corresponding to AA2 in Fig. 1-3, 7, 9, 11, 13 and 15), a disposition density of the second portion of the plurality of spacers (PS2 in Fig. 9, 11, 13 and 15) in the second pixel region (the region corresponding to AA2 in Fig. 1-3, 7, 9, 11, 13 and 15) is different (Fig. 9, 11, 13 and 15, [0160, 0184, 0205, 0224]) from a disposition density of the first portion of the plurality of spacers (PS1 in Fig. 9, 11, 13 and 15) in the first pixel region (the region corresponding to AA1 in Fig. 1-3, 7, 9, 11, 13 and 15).
Ko does not teach that the plurality of spacers disposed between the first substrate and the second substrate
Gai teaches that a display device (Fig. 1-2 and Fig. 11, [0050-0064, 0105-0116]) comprises a first substrate (the substrate under 705 and 706 in Fig. 11) with a groove (300 in Fig. 11 and Fig. 1-2); a second substrate (the substrate above 705 and 706 in Fig. 11) opposite to the first substrate  (the substrate under 705 and 706 in Fig. 11); and a plurality of spacers (705, or 705 and the portions of 706 covering 705 in Fig. 11, [0111-0112]) disposed between the first substrate and the second substrate (Fig. 11).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Gai for the system of Ko such that in the system of Ko, the display device comprises the first substrate with a groove; a second substrate opposite to the first substrate; and the plurality of spacers disposed between the first substrate and the second substrate. The motivation is to provide a display panel sealed with a waterproof design, and enhance protection of the OLED device inside the display panel (Gai, [0044]).

Regarding claim 9, Ko also teaches the following elements:
(Claim 9) the second pixel region (the region corresponding to AA2 in Fig. 1-3, 7, 9, 11, 13 and 15) corresponds to a camera pixel region (AA2 in Fig. 1-3, 7, 9, 11, 13 and 15, [0241-0243]) or a face recognition pixel region.

Claims 7-8, 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Gai as applied to claim1 above, and further in view of Ying (US 2021/0408146).
Regarding claim 7, Ko teaches that a plurality of data lines ([0079]) and a plurality of scan lines ([0079]), the first pixel region (the region corresponding to AA1 in Fig. 1, 13 and 15) comprises a plurality of first pixels (the pixels corresponding to P1 in Fig. 13 and 15), and the second pixel region (the region corresponding to AA2 in Fig. 1-3, 7, 9, 11, 13 and 15) comprises a plurality of second pixels (the pixels corresponding to P2 in Fig. 13, or P2 and P3 in Fig. 15), a length of one of the plurality of first pixels in at least one of a first direction and a second direction (the length of P1 in Fig. 13 and 15 in the horizontal direction in Fig. 3, 13  and 15) is less than (Fig. 13 and Fig. 15) a length of one of the plurality of second pixels in the at least one of the first direction and the second direction (the length of P2 in Fig. 13, or the length of P2 and P3 in Fig. 15 in the horizontal direction in Fig. 3, 13  and 15).
Ko does not teach the following elements. 
Ying teaches the following elements (Fig. 1-2, [0029], the vertical signal line 21 is a data line, and the horizontal signal line 21 is a scanning line):
(Claim 7) the plurality of data lines (Fig. 2, [0029]) extend along a first direction (the vertical direction in Fig. 2), the plurality of scan lines (Fig. 2, [0029]) extend along a second direction (the horizontal direction in Fig. 2).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ying for the system of Ko in view of Gai such that in the system of Ko in view of Gai, 
(Claim 7) the plurality of data lines extend along a first direction, the plurality of scan lines extend along a second direction, and a length of one of the plurality of first pixels in at least one of the first direction and the second direction is less than a length of one of the plurality of second pixels in the at least one of the first direction and the second direction.
The motivation is to provide a display panel capable of realizing both an under-screen camera and a true full-screen display (Ying, [0006, 0029]).

Regarding claim 8, Ko also teaches the following elements:
(Claim 8)  a pixel density of the plurality of second pixels (the pixels corresponding to P2 in Fig. 13, or P2 and P3 in Fig. 15) is less than (Fig. 13 and 15) a pixel density of the plurality of first pixels (the pixels corresponding to P1 in Fig. 13 and 15).

Regarding claim 10, Ko teaches that a pixel defining layer (6 in Fig. 5, Fig. 4-15, [0082-0084]), wherein the pixel defining layer (6 in Fig. 5, Fig. 4-15, [0082-0084]) comprises a region between openings (62A/62B/62C/62D/62E/62F/62G/62H in Fig. 6A-16) of the pixel defining layer (Fig. 5, Fig. 4-15, [0082-0084]), and the plurality of spacers (PS1 and PS2 in Fig. 9, 11, 13 and 15, [0159-0166, 0183-0190, 0204-0208, 0223-0227]) are disposed in the region between openings of the pixel defining layer (Fig. 9, 11, 13 and 15, [0159-0166, 0183-0190, 0204-0208, 0223-0227]). Ko does not explicitly point out that the pixel defining layer is a light shielding layer, and the region between openings of the pixel defining layer is a light shielding region.
Ying teaches the following elements (Fig. 2-4, [0032-0035, 0042-0046]):
(Claim 10) a pixel defining layer (24’ and 24 in Fig. 3-4, [0035]) is a light shielding layer ([0035]), and a region between openings of the pixel defining layer (24’ and 24 in Fig. 3-4, [0035]) is a light shielding region (Fig. 2-3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ying for the system of Ko in view of Gai such that in the system of Ko in view of Gai, 
(Claim 10) the pixel defining layer is a light shielding layer, and the region between openings of the pixel defining layer is a light shielding region.
The motivation is to help the display panel to remain black without a polarizer (Ying, [0032]), and avoid color mixing between two adjacent sub-pixels (Ko, [0084]).

Regarding claim 12, Ko teaches that the first pixel region (the region corresponding to AA1 in Fig. 1-3, 7, 9, 11, 13 and 15) comprises a plurality of first pixels (the pixels corresponding to P1 in Fig. 6A-9, 11, 13 and 15), the second pixel region (the region corresponding to AA2 in Fig. 1-3, 7, 9, 11, 13 and 15) comprises a plurality of second pixels (the pixels corresponding to P2 in Fig. 6A-9, 11 and 13, or P2 and P3 in Fig. 15), the light shielding layer the pixel defining layer (6 in Fig. 5, Fig. 4-15, [0082-0084]) has a plurality of openings (62A/62B/62C/62D/62E/62F/62G/62H in Fig. 6A-16), and one of the plurality of openings (62A/62B/62C/62D/62E/62F/62G/62H in Fig. 6A-16) corresponding to one of the plurality second pixels (the pixels corresponding to P2 in Fig. 6A-9, 11 and 13, or P2 and P3 in Fig. 15) is greater than (Fig. 6A-16, [0091-0092, 0094]) another one of the plurality of openings (62A/62B/62C/62D/62E/62F/62G/62H in Fig. 6A-16) corresponding to one of the plurality of first pixels (the pixels corresponding to P1 in Fig. 6A-9, 11, 13 and 15)

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Gai and Ying as applied to claim 10 above, and further in view of Matsuyuki (US 2017/0184764).
Regarding claim 11, as stated in the rejection of claim 10 above, Ko in view of Gai and Ying already teaches the light shielding layer. Ko does not teach the following elements. 
Matsuyuki teaches the following elements:
(Claim 11) a light shielding layer (38, or 38 and 36 in Fig. 2-3, Abs, [0007-0009, 0035-0036]) comprises an infrared penetrating material ([0035]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Matsuyuki for the system of Ko in view of Gai and Ying such that in the system of Ko in view of Gai and Ying, 
(Claim 11) the light shielding layer comprises an infrared penetrating material.
The motivation is to provide a window for the hidden infrared-light proximity sensor or other infrared-light-based component of a display device (Matsuyuki, Abs, [0019-0020]).

Claims 13-14, 16-17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Ko (US 2022/0115454) in view of Gai (US 2020/0258958) and Ying (US 2021/0408146).
Regarding claim 13, Ko teaches a display device (Fig. 1-16C, [0070-0243]), comprising a first pixel region (the region corresponding to AA1 in Fig. 1-3, 7, 9, 11, 13 and 15) and a second pixel region (the region corresponding to AA2 in Fig. 1-3, 7, 9, 11, 13 and 15) adjacent to the first pixel region (the region corresponding to AA1 in Fig. 1-3, 7, 9, 11, 13 and 15), wherein the display device (Fig. 1-16C, [0070-0243]) comprises:
a first substrate (the substrate corresponding to 1, 3 and 4 in Fig. 2, [0079]);
a second substrate (the substrate corresponding to 5 in Fig. 2, [0079]) opposite to the first substrate (the substrate corresponding to 1, 3 and 4 in Fig. 2, [0079]); and
a plurality of spacers (PS1 and PS2 in Fig. 9, 11, 13 and 15, [0159-0166, 0183-0190, 0204-0208, 0223-0227]), wherein a first portion of the plurality of spacers (PS1 in Fig. 9, 11, 13 and 15) are disposed in the first pixel region (the region corresponding to AA1 in Fig. 1-3, 7, 9, 11, 13 and 15), and a second portion of the plurality of spacers (PS2 in Fig. 9, 11, 13 and 15) are disposed in the second pixel region (the region corresponding to AA2 in Fig. 1-3, 7, 9, 11, 13 and 15),
a plurality of data lines ([0079]); and 
a plurality of scan lines ([0079]),
wherein the first pixel region (the region corresponding to AA1 in Fig. 1, 13 and 15) comprises a plurality of first pixels (the pixels corresponding to P1 in Fig. 9, 11, 13 and 15), the second pixel region (the region corresponding to AA2 in Fig. 1-3, 7, 9, 11, 13 and 15) comprises a plurality of second pixels (the pixels corresponding to P2 in Fig. 9, 11 and 13, or P2 and P3 in Fig. 15), and a length of one of the plurality of first pixels in at least one of a first direction and a second direction (the length of P1 in Fig. 9, 11, 13 and 15 in the horizontal direction in Fig. 3 and 9-15) is less than (Fig. 9-15) a length of one of the plurality of second pixels in the at least one of the first direction and the second direction (the length of P2 in Fig. 9, 11 and 13, or the length of P2 and P3 in Fig. 15 in the horizontal direction in Fig. 3 and 9-15).
Ko does not teach that the plurality of spacers disposed between the first substrate and the second substrate; the plurality of data lines extending along the first direction; and a plurality of scan lines extending along the second direction different from the first direction.
Gai teaches that a display device (Fig. 1-2 and Fig. 11, [0050-0064, 0105-0116]) comprises a first substrate (the substrate under 705 and 706 in Fig. 11) with a groove (300 in Fig. 11 and Fig. 1-2); a second substrate (the substrate above 705 and 706 in Fig. 11) opposite to the first substrate  (the substrate under 705 and 706 in Fig. 11); and a plurality of spacers (705, or 705 and the portions of 706 covering 705 in Fig. 11, [0111-0112]) disposed between the first substrate and the second substrate (Fig. 11).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Gai for the system of Ko such that in the system of Ko, the display device comprises the first substrate with a groove; a second substrate opposite to the first substrate; and the plurality of spacers disposed between the first substrate and the second substrate. The motivation is to provide a display panel sealed with a waterproof design, and enhance protection of the OLED device inside the display panel (Gai, [0044]).
Ying teaches that (Fig. 1-2, [0029], the vertical signal line 21 is a data line, and the horizontal signal line 21 is a scanning line) the plurality of data lines (Fig. 2, [0029]) extend along the first direction (the vertical direction in Fig. 2) the plurality of scan lines (Fig. 2, [0029]) extend along the second direction (the horizontal direction in Fig. 2) different from the first direction (Fig. 2). 
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ying for the system of Ko in view of Gai such that in the system of Ko in view of Gai, the plurality of data lines extend along a first direction, the plurality of scan lines extend along a second direction different from the first direction, and the length of one of the plurality of first pixels in at least one of the first direction and the second direction is less than a length of one of the plurality of second pixels in the at least one of the first direction and the second direction. The motivation is to provide a display panel capable of realizing both an under-screen camera and a true full-screen display (Ying, [0006, 0029]).

Regarding claim 14, Ko also teaches the following elements:
(Claim 14)  at least one of the second portion (PS2 in Fig. 9, 11, 13 and 15) of the plurality of spacers is disposed in (Fig. 9, 11, 13 and 15) one of the plurality of second pixels (the pixels corresponding to P2 in Fig. 9, 11 and 13, or P2 and P3 in Fig. 15).

Regarding claim 16, Ko teaches that a pixel defining layer (6 in Fig. 5, Fig. 4-15, [0082-0084]), wherein the pixel defining layer (6 in Fig. 5, Fig. 4-15, [0082-0084]) comprises a region between openings of the pixel defining layer (Fig. 5, Fig. 4-15, [0082-0084]), and the plurality of spacers (PS1 and PS2 in Fig. 9, 11, 13 and 15, [0159-0166, 0183-0190, 0204-0208, 0223-0227]) are disposed in the region between openings of the pixel defining layer (Fig. 9, 11, 13 and 15, [0159-0166, 0183-0190, 0204-0208, 0223-0227]). Ko does not explicitly point out that the pixel defining layer is a light shielding layer, and the region between openings of the pixel defining layer is a light shielding region.
Ying teaches the following elements (Fig. 2-4, [0032-0035, 0042-0046]):
(Claim 16) a pixel defining layer (24’ and 24 in Fig. 3-4, [0035]) is a light shielding layer ([0035]), and a region between openings of the pixel defining layer (24’ and 24 in Fig. 3-4, [0035]) is a light shielding region (Fig. 2-3).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ying for the system of Ko in view of Gai and Ying such that in the system of Ko in view of Gai and Ying, 
(Claim 16) the pixel defining layer is a light shielding layer, and the region between openings of the pixel defining layer is a light shielding region.
The motivation is to help the display panel to remain black without a polarizer (Ying, [0032]), and avoid color mixing between two adjacent sub-pixels (Ko, [0084]).

Regarding claims 17, 19-20, Ko also teaches the following elements 
(Claim 17) a part of the region between openings (62A/62B/62C/62D/62E/62F/62G/62H in Fig. 6A-16) of the pixel defining layer (6 in Fig. 5, Fig. 4-15, [0082-0084]) is disposed in (Fig. 9, 11, 13 and 15) the plurality of second pixels (the pixels corresponding to P2 in Fig. 9, 11 and 13, or P2 and P3 in Fig. 15). 
(Claim 19) the pixel defining layer (6 in Fig. 5, Fig. 4-15, [0082-0084]) has a plurality of openings (62A/62B/62C/62D/62E/62F/62G/62H in Fig. 6A-16), and at least two of the plurality of openings (62A/62B/62C/62D/62E/62F/62G/62H in Fig. 6A-16) corresponds to (Fig. 9, 11, 13 and 15) one of the plurality of second pixels (the pixels corresponding to P2 in Fig. 9, 11 and 13, or P2 and P3 in Fig. 15); as stated in the rejection of claim 16 above, Ko in view of Gai and Ying already teaches the pixel defining layer is the light shielding layer
(Claim 20) one of the plurality of openings (62A/62B/62C/62D/62E/62F/62G/62H in Fig. 6A-16) corresponds to (Fig. 9, 11, 13 and 15) one of the plurality of first pixels  (the pixels corresponding to P1 in Fig. 9, 11, 13 and 15).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Gai and Ying as applied to claim 14 above, and further in view of Ikeda (JP 5801595B2).
Regarding claim 15, Ko also teaches that the second portion of the plurality of spacers (PS2 in Fig. 9, 11, 13 and 15). Ko does not teach the following elements. 
Ikeda teaches the following elements (Fig. 1-3, Pages 2-7 of English Translation of JP 5801595B2):
(Claim 15) a portion of the plurality of spacers (108/214 in Fig. 1-3) comprises an infrared penetrating material (Pages 3 and 7, 108/214 are light transmitting spacer and the light incidents on the display device are infrared rays, and the spacer has a function of transmitting visible light or infrared light).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Ikeda for the system of Ko in view of Gai and Ying such that in the system of Ko in view of Gai and Ying, 
(Claim 15) the second portion of the plurality of spacers comprises an infrared penetrating material.
The motivation is to help to capture an image of the detected object by recognizing the shadow of the detected object using the light receiving element (Ikeda, Page 3, Paragraph 4).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ko in view of Gai and Ying as applied to claim 16 above, and further in view of Matsuyuki (US 2017/0184764).
Regarding claim 18, Ko also teaches that the pixel defining layer (6 in Fig. 5, Fig. 4-15, [0082-0084]) is disposed in the second pixel region (the region corresponding to AA2 in Fig. 1-3, 7, 9, 11, 13 and 15), as stated in the rejection of claim 16 above, Ko in view of Gai and Ying already teaches the pixel defining layer is the light shielding layer. Ko does not teach the following elements. 
Matsuyuki teaches the following elements:
(Claim 18) a light shielding layer (38, or 38 and 36 in Fig. 2-3, Abs, [0007-0009, 0035-0036]) comprises an infrared penetrating material ([0035]).
Before the effective filling date of the claimed invention, it would have been obvious to the artisan of ordinary skill to employ the above elements as taught by Matsuyuki for the system of Ko in view of Gai and Ying such that in the system of Ko in view of Gai and Ying, 
(Claim 18) the light shielding layer corresponding to the second pixel region comprises an infrared penetrating material.
The motivation is to provide a window for the hidden infrared-light proximity sensor or other infrared-light-based component of a display device (Matsuyuki, Abs, [0019-0020]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAN LIU whose telephone number is (571)270-0383.  The examiner can normally be reached on 9am-5pm EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on 571-272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shan Liu/
Primary Examiner, Art Unit 2871